Title: To Thomas Jefferson from Rigobert Bonne, 27 October 1790
From: Bonne, Rigobert
To: Jefferson, Thomas



Monsieur
De Paris le 27 Octobre 1790.

Je prends la liberté de vous envoyer deux exemplaires d’un petit ouvrage qui a pour titre Principes sur les mesures. Je vous prie d’en faire part à la societé philosophique de Philadelphie, où toutes les sçiences humaines se trouvent réunies, ainsi que de la lettre que j’ai l’honneur de vous ecrire.
Ce petit ouvrage contient une mesure élémentaire qui paroît mériter attention; son origine très ancienne étoit oubliée, quoique son usage se soit propagé jusqu’à nous. Je présente ces Principes à notre assemblée Nationale qui paroît avoir indiqué pour mesure à l’Académie Royale des sciençes la longueur du pendule à secondes, ou une de ses fonctions. Mais l’Assemblée ne pouvoit pas connoître alors les fondemens stables de la mesure indiquée dans cet opuscule. Outre que la longueur du pendule à secondes est fondée sur le nombre conventionnel, 86400 secondes dans 24 heures, qui n’est pas universel, il paroît très difficile de fixer la longueur du pendule avec une certaine précision, ou de la retrouver pour la vérifier. Les differences considérables qui se trouvent dans les longueurs données par plusieurs savants le demontre assez. D’ailleurs le pendule équinoxial ne devroit-il pas être préféré à celui de 45 degrés de latitude? En cas toutefois que l’un ou l’autre puisse être choisi pour type des mesures.
La mesure elementaire que je propose dans ces Principes n’est point arbitraire, elle est fondée sur le mouvement des principaux  astres et sur la longueur de l’Equateur terrestre. Son origine est très ancienne, car les Pieds les plus célèbres de l’Antiquité y sont tous enchaînés par des rapports simples. Les élemens inaltérables de cette mesure s’étoient perdus dans l’obscurité des siècles, je les ai rétablis avec précision. On se sert de cette mesure dans les plus grands états de l’Europe et de l’Asie, tels qu’en Perse, en Turquie, en Hongrie, en Russie, en Pologne, en quelques départemens de France, &c., et même le Pied de Londres en est à très peu près les six septièmes. Voilà déjà un grand pas de fait vers l’universalité de son usage. Et, dans l’intention d’unir tous les peuples par une même mesure, celle que je propose auroit en cela un grand avantage sur la longueur du pendule, qui n’est peut-être en usage nulle part.
Le Pied que je propose et que je nomme Equatorial paroît avoir toutes les qualités qu’on peut lui désirer: il est d’abord fondé dans la nature et a l’avantage de pouvoir être retrouvé facilement et dans tous les tems, il est très répandu, il est en outre contenu un nombre de fois fort commode dans le degré moyen du méridien; et, ce qui est unique et prouve son ancienneté, c’est qu’il fait retrouver par des rapports simples les principaux Pieds de l’Antiquité, comme le Pied Grec, le Pied Pythique, la coudée du Nilomètre, le Pied d’Egypte qui est la moitié de cette coudée, le Pied Alexandrin, le Pied Romain, le palme de Possidonius dans sa seconde mesure de la Terre, le Pied Philétéréen qui est précisément de la même longueur que celui qu’on a retrouvé ici, &c., &c. Et, tandis que des savans ont perdu, et perdent encore, un tems considérable à rechercher la longueur de ces Pieds, sans pouvoir toutefois la fixer avec précision, en produisant la mesure dont ils dependent, nous établissons leur longueur irrévocable de la manière la plus sûre et la plus exacte. Cela montre à quel degré cette mesure est précieuse et combien elle l’emporte sur la longueur du pendule, qui n’a pas à beaucoup près toutes ces propriétés et qu’on ne peut pas même trouver d’une manière précise. Cela vient en partie de ce que cette mesure dépend de très petits élémens, en comparaison du Pied Equatorial qui est conclu de très grandes quantités.
J’ai formé de ce Pied antique des mesures de longueurs plus grandes, comme des aunes, des brasses, des perches, &c. J’en ai déduit aussi les mesures de capacités en leur assignant la forme la plus avantageuse. J’en ai tiré enfin un mode de poids et de monnoies qui lui est également enchainé par les rapports les plus convenables. Ces differentes mesures sont tellement liées qu’avec une seule d’entr’elles on pourra toujours retrouver toutes les autres.

Je souhaite que cet ouvrage soit accueilli favorablement par la Société philosophique de Philadelphie, à laquelle aucun genre de connoissances n’est étranger ni indifferent. Et, si le changement des poids et mesures a lieu dans les Etats-unis, comme vous le laissez voir, Monsieur, je désirerois, par le sincère attachement que m’a inspiré le grand exemple de conquérir la liberté qu’a donné à l’univers le sage et courageux peuple de vos regions occidentales, je désirerois, dis-je, pouvoir y contribuer efficacement. Je suis avec un profond respect, Monsieur, Votre très humble et très obeissant serviteur

Bonne

